DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/28/2020, 8/12/2020, and 1/22/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore,
“robot” in claims 1, 11, and 16, 
“captive inserts” in claims 8 and 15 (it appears captive inserts are not the same as captive fasteners 110 described in the specification, is washer 112 or bushing 114 considered as the captive inserts? Clarification is required.)
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

Claim Objections
Claim 6 is objected to because of the following informalities:  
Claim 6 recites “the panel is aluminum”, which should have been “the panel is an aluminum” instead.
Claim 6 recites “the aluminum is exposed aluminum”, which should have been “the aluminum is an exposed aluminum” instead.
 Claim 6 recites “the aluminum layer”, which should have been “the metallized layer of the aluminum” instead.
Appropriate correction is required.

Claim Interpretation

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “the robotic system configured to be ATEX certified or IECEx certified according to EX Zone 1 requirements” in claims 1, 11 and 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hezel et al. (US 2020/0347868; hereinafter “Hezel”).
	Regarding claim 1 as best understood, Hezel teaches a system for conducting subterranean operations (see note below regarding preamble) comprising: a robotic system (Fig. 1) comprising a robot (100, Fig. 1) and an enclosure (enclosure formed by 1, 2+3 and unlabeled panel/housing of 100 in Fig. 1), the enclosure comprising: a panel (1, Fig. 1) with a panel flange (portion of 1 around the edge can be considered as a panel flange, i.e. left portion of 1 in Fig. 15 can be considered as a flange) adjacent an edge of the panel; multiple first holes (holes for 2, Figs. 1, 3, 15) spaced along the panel 
Hezel teaches the robotic system has explosion protection ([0006, 0008, 0011, 0018]), but Hezel does not explicitly teach the robotic system configured to be ATEX certified or IECEx certified according to EX Zone 1 requirements. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the robotic system configured to be ATEX certified or IECEx certified according to EX Zone 1 requirements in Hezel, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). In this case, having the robotic system of Hezel to configured to be ATEX certified or IECEx certified according to EX Zone 1 allow the robotic system to legally operate in European Union, which yields predictable results to one of ordinary skill in the art.
Examiner’s note: The recitation “a system for conducting subterranean operations” has not been given patentable weight because it has been held that a preamble is denied Kropa v. Robie, 88 USPQ 478 (CCPA 1951).
	Regarding claim 2, Hezel teaches the system of claim 1, and Hezel further teaches wherein the enclosure contains electrical components ([0004-0007]: “…protect cables, components… control valves… drives, motors, plugs, terminals, etc…”) within an interior of the enclosure and the enclosure is integral with the robot (as shown in Figs. 1, 2).
Regarding claim 3, Hezel teaches the system of claim 2. Hezel does not explicitly teach wherein the enclosure contains one or more controllers that control some of the robotic system, and one of the controllers is an electronic controller. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the enclosure contains one or more controllers that control some of the robotic system, and one of the controllers is an electronic controller in Hezel, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). In this case, having an electronic controller inside the enclosure of the robotic system allow the robot to be controlled and at the same time protected inside the enclosure from hazardous environment.
Regarding claim 4, Hezel teaches the system of claim 1, and Hezel further teaches wherein the panel is removably attached to the housing and is configured to cover the opening when the panel is attached to the housing (covered in Fig. 1, removed in Fig. 2), and wherein a groove (groove at 102 in Fig. 15) is formed in the panel flange with the seal element disposed in the groove (102 in the groove as shown in Fig. 15).
Regarding claim 10, Hezel teaches the system of claim 1, and Hezel further teaches wherein the panel flange is a same thickness as the panel, or alternatively the panel flange is a reduced thickness compared to the panel (1 shown to be about same or reduced thickness in Fig. 15).
Hezel does not explicitly teach the housing flange is a same thickness as the housing, or alternatively the housing flange is a reduced thickness compared to the housing. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the housing flange is a same thickness as the housing, or alternatively the housing flange is a reduced thickness compared to the housing in Hezel, since a change in dimensions or proportion is generally recognized as being within the level of ordinary skill in the art.  In Gardner v. TEC Systems, Inc., 725 F .2d 1338, 220 USPQ 777 (Fed. Cir. 1984). In this case, the thickness of the housing and the housing flange can be easily determined depending on the particular usage of the enclosure and the components mounted in the enclosure, and this yields predictable results to one of ordinary skill in the art.
Regarding claim 11 as best understood, Hezel teaches a system for conducting subterranean operations (see note below regarding preamble) comprising: a 
Hezel teaches the robotic system has explosion protection ([0006, 0008, 0011, 0018]), but Hezel does not explicitly teach the robotic system configured to be ATEX certified or IECEx certified according to EX Zone 1 requirements. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the robotic system configured to be ATEX certified or IECEx certified according to EX Zone 1 requirements in Hezel, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). In this case, having the robotic system of Hezel to configured to be ATEX certified or IECEx certified 
Examiner’s note: The recitation “a system for conducting subterranean operations” has not been given patentable weight because it has been held that a preamble is denied the effect of the limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause. Kropa v. Robie, 88 USPQ 478 (CCPA 1951).
Regarding claim 12, Hezel teaches the system of claim 11, and Hezel further teaches wherein the panel is removably attached to the housing (covered in Fig. 1, removed in Fig. 2) and is configured to cover the opening when the panel is attached to the housing (as shown in Fig. 1), and wherein a groove (groove at 102 in Fig. 15) is formed in the panel flange with a seal element (102 in the groove as shown in Fig. 15) disposed in the groove.

Claims 5, 7 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hezel, and further in view of Ono (US 2005/0185381).
	Regarding claim 5, Hezel teaches the system of claim 4. Hezel does not explicitly teach wherein the panel flange is electrically coupled to the housing flange when the panel is attached to the housing. However, Ono teaches an enclosure (Figs. 7A, 7B) comprising: a panel flange (end flange of 5, Figs. 7A, 7B) is electrically coupled to a housing flange (electrically coupled to 42 of 4 through metal plate 120, see Fig. 7B; [0026]: “…inner wall portion 42 is formed by using a material such as metal with high 
	Regarding claim 7, Hezel in view of Ono teaches the system of claim 5, and Hezel further teaches wherein multiple second holes (holes where 3 occupies, refer to Figs. 2 and 15) are spaced along the housing flange, and wherein one of multiple fasteners (2, Figs. 1 and 15) is installed in each of the multiple first holes in the panel flange and engages respective ones of the second holes in the housing flange when the panel is attached to the housing (as shown in Figs. 1 and 15).
	Regarding claim 13, Hezel teaches the system of claim 12. Hezel does not explicitly teach wherein the panel flange is electrically coupled to the housing flange when the panel is attached to the housing. However, Ono teaches an enclosure (Figs. 7A, 7B) comprising: a panel flange (end flange of 5, Figs. 7A, 7B) is electrically coupled to a housing flange (electrically coupled to 42 of 4 through metal plate 120, see Fig. 7B; [0026]: “…inner wall portion 42 is formed by using a material such as metal with high thermal conductivity and high electrical conductivity…”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the panel flange is electrically coupled to the housing flange when the panel is attached to the housing in Hezel, as taught by Ono, in order to improve effective heat radiation and electromagnetic shielding for the components inside the enclosure.
Regarding claim 14, Hezel in view of Ono teaches the system of claim 13, and Hezel further teaches wherein a fastener (2, Figs. 1, 3, 15) is installed in each of the multiple first holes in the panel flange (see Fig. 1) and engages respective ones of the second holes in the housing flange when the panel is attached to the housing (as shown in Fig. 1).

Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hezel in view of Ono, and further in view of Examiner’s Official Notice (EON).
Regarding claim 8, Hezel in view of Ono teaches the system of claim 7, and Hezel further teaches wherein captive inserts are installed in each of the multiple first holes in the panel flange, and wherein the fasteners are held captive by the captive insert when the fasteners are installed in the captive inserts. However, the Examiner hereby takes Official Notice of the conventionality of captive inserts are installed in each of the multiple first holes in the panel flange, and wherein the fasteners are held captive by the captive insert when the fasteners are installed in the captive inserts. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of EON with that of Hezel in view of Ono since doing so would, predictably, allow for the fasteners to be easily fastened to the respective holes and prevent separation of the housing and the panel. 
Regarding claim 15, Hezel in view of Ono teaches the system of claim 14. Hezel does not explicitly teach wherein captive inserts are installed in each of the multiple first holes in the panel flange, and wherein one of multiple fasteners is held captive by a respective one of the captive inserts when the fasteners are installed in the .

Claims16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hezel in view of Ono.
	Regarding claim 16 as best understood, Hezel teaches a system for conducting subterranean operations (see note below regarding preamble) comprising: a robotic system (Fig. 1) comprising a robot (100, Fig. 1) and an enclosure (enclosure formed by 1, 2+3 and unlabeled panel/housing of 100 in Fig. 1), the enclosure comprising: a panel (1, Fig. 1) with a panel flange (portion of 1 around the edge can be considered as a panel flange, i.e. left portion of 1 in Fig. 15 can be considered as a flange) adjacent an edge of the panel; a housing (not labeled, but housing of 100 forming cavity 101, see Fig. 2) with a housing flange (see flanges of the housing along 3 in Fig. 2) around a perimeter of an opening in the housing (around perimeter of 101 in 
Hezel teaches the robotic system has explosion protection ([0006, 0008, 0011, 0018]), but Hezel does not explicitly teach the robotic system configured to be ATEX certified or IECEx certified according to EX Zone 1 requirements. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the robotic system configured to be ATEX certified or IECEx certified according to EX Zone 1 requirements in Hezel, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). In this case, having the robotic system of Hezel to configured to be ATEX certified or IECEx certified according to EX Zone 1 allow the robotic system to legally operate in European Union, which yields predictable results to one of ordinary skill in the art.
Hezel does not teach a contact surface, with the seal element disposed between the contact surface and the edge of the panel and the contact surface electrically coupled to the housing when the panel is attached to the housing. However, Ono teaches an enclosure (Figs. 7A, 7B) comprising a contact surface (bottom contact surface of 5 in Fig. 7B), with a seal element (21, Fig. 7B) disposed between the contact surface and an edge of a panel (edge of 5, Figs. 7A, 7B) and the contact surface electrically coupled to a housing (4, Figs. 7A, 7B) when the panel is attached to the 
Examiner’s note: The recitation “a system for conducting subterranean operations” has not been given patentable weight because it has been held that a preamble is denied the effect of the limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause. Kropa v. Robie, 88 USPQ 478 (CCPA 1951).
	Regarding claim 17, Hezel in view of Ono teaches the system of claim 16, and Hezel further teaches wherein multiple first holes (holes for 2 in 1, Figs. 1, 3, 15) are spaced along the panel flange (as shown in Figs. 1, 3), and a groove (groove at 102, Fig. 15) is formed in the panel flange with the seal element (102) disposed in the groove, and wherein the seal element is spaced away from the first holes (as shown in Fig. 15; [0125]: “…Seal 102 has a distance from fastening apparatus 2, 3…”).
Regarding claim 18, Hezel in view of Ono teaches the system of claim 17, and Hezel further teaches wherein the multiple first holes are disposed between an edge of the panel and the seal element (as shown in Figs. 1 and 15 of Hezel).
	Regarding claim 19, Hezel in view of Ono teaches the system of claim 17, and Hezel further teaches wherein the multiple first holes are disposed between an edge of the panel and the seal element (as shown in Fig. 1 and 15 of Hezel).
Hezel does not teach wherein the seal element is disposed between an edge of the panel and the multiple first holes. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the seal element is disposed between an edge of the panel and the multiple first holes in Hezel, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. In this case, the position of the multiple first holes and the seal elements are rearranged, and this allows the seal elements are be closer to the perimeter of the opening in the housing, and provide seal  for the fasteners as well.
	Regarding claim 20, Hezel in view of Ono teaches the system of claim 17, and Hezel further teaches wherein multiple second holes (holes where 3 occupies, refer to Figs. 2 and 15) are spaced along the housing flange, and wherein a fastener (2, Fig. 15) is installed in each of the multiple first holes in the panel flange and engage respective ones of the second holes in the housing flange when the panel is attached to the housing (as shown in Figs. 1 and 15).


Allowable Subject Matter
Claims 6 and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Re claim 6, prior arts do not teach or suggest the combination of the system of claim 6, in particular, wherein the panel is an aluminum with a top surface and an edge of the panel painted with a corrosion resistant paint, while a bottom surface, at least at the panel flange, of the aluminum is an exposed aluminum. wherein the housing includes a metallized layer of aluminum that covers the edge of the housing, the housing flange, and a portion of a top surface of the housing that is adjacent to the housing flange, wherein a bottom surface of the housing and a portion of the top surface of the housing, excluding the housing flange, is painted with a corrosion resistant paint, wherein the corrosion resistant paint overlaps the portion of the top surface of the housing, and wherein when the panel is attached to the housing, the exposed aluminum of the panel flange is electrically coupled to the metallized layer of aluminum on the housing flange.

Re claim 9, prior arts do not teach or suggest the combination of the system of claim 9, in particular, wherein the multiple second holes are blind holes with internal .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WU whose telephone number is (571)270-7974.  The examiner can normally be reached on Monday - Friday, 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/JAMES WU/Primary Examiner, Art Unit 2841